United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2951
                                    ___________

Charles C. Hunt, Jr.,                *
                                     *
             Appellant,              * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Missouri.
                                     *
                   1
Michael J. Astrue, Commissioner      * [UNPUBLISHED]
of Social Security,                  *
                                     *
             Appellee.               *
                                ___________

                              Submitted: September 14, 2007
                                 Filed: September 20, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Charles C. Hunt, Jr., appeals the district court’s2 order affirming the denial of
disability insurance benefits (DIB). Hunt applied for DIB and supplemental security
income (SSI) in May 2001, alleging disability from lumbosacral pain and a neck


      1
       Michael J. Astrue has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
problem. His date last insured for purposes of DIB was March 1993. His SSI
application was granted on initial consideration. Following two hearings, an
administrative law judge (ALJ) found that during the period relevant to the DIB
application (1) Hunt’s back condition was a severe impairment, but not of listing-level
severity; (2) his subjective complaints were not entirely credible; (3) he had the
residual functional capacity (RFC) to perform sedentary work with a sit-stand option;
and (4) he could not perform his past relevant work, but based on the Medical
Vocational Guidelines and on testimony from a vocational expert (VE), he could
perform other jobs. The Appeals Council denied review, and the district court
affirmed. Having carefully reviewed the record and considered Hunt’s arguments, we
affirm. See Karlix v. Barnhart, 457 F.3d 742, 746 (8th Cir. 2006) (standard of
review); Pyland v. Apfel, 149 F.3d 873, 876 (8th Cir. 1998) (to qualify for DIB,
claimant must establish existence of disability before expiration of insured status).

        Because the ALJ’s credibility determination was supported by good reasons and
substantial evidence, we conclude that it is entitled to deference. See Cox v. Barnhart,
471 F.3d 902, 907 (8th Cir. 2006). Contrary to Hunt’s suggestion on appeal, the
Veterans Administration’s June 2001 determination as to his disability status was not
binding on the Social Security Administration, see 20 C.F.R. § 404.1504, and the ALJ
was not required to discuss it because it was not relevant to the period at issue. Given
our conclusion that the ALJ’s credibility findings were entitled to deference, we also
find that the ALJ’s RFC findings and related hypothetical were supported by the
record. See Stormo v. Barnhart, 377 F.3d 801, 807-09 (8th Cir. 2004) (in determining
RFC, ALJ should consider medical records, observations of treating physicians and
others, and claimant’s own description of his limitations; hypothetical is sufficient if
it sets forth impairments supported by substantial evidence and accepted as true by
ALJ). Finally, Hunt failed to rebut the presumption that the ALJ was unbiased. See
Rollins v. Massanari, 261 F.3d 853, 857-58 (9th Cir. 2001) (quasi-judicial
administrative officers, such as ALJs, are presumed to be unbiased, but presumption



                                          -2-
can be rebutted by showing conflict of interest or another specific reason to disqualify
ALJ).

      Accordingly, we affirm.
                    _______________________________




                                          -3-